Niehoff, J. (concurring).
As Justice O’Connor has so ably demonstrated in his opinion for affirmance, as the result of dogged and dedicated police work by Detective Robert J. Matedero of the Suffolk County police force, defendant, Joseph Bertolo, was identified as the man who had forced 10-year-old Jane Doe to perform an act of oral sodomy upon him, and was apprehended. Thereafter, the police scrupulously followed the dictates of Miranda v Arizona (384 US 436), advising him, prior to any questioning, that he had the right to remain silent, that anything he would say could be used against him in a court of law, that he had the right to the presence of an attorney, and that if he could not afford an attorney one would be appointed for him prior to any questioning if he so desired. Indeed, he was so informed on three occasions. After knowingly waiving his right to counsel on each of those three occasions, defendant gave oral, tape-recorded and written confessions.
*212In holding that defendant’s application to have those confessions suppressed was properly denied, Justice O’Connor has concluded that (1) defendant was not in custody when he gave the first, or oral confession and, therefore, the right to counsel did not attach prior to the time that such confession was made, and that the tape-recorded and written confessions made thereafter were also admissible inasmuch as defendant’s consistent course of conduct is a functional equivalent to the denials found in People v Lucarano (61 NY2d 138) thereby obviating any need for the police to inquire as to whether defendant had counsel on prior unrelated charges, and (2) in any event, the Bartolomeo (People v Bartolomeo, 53 NY2d 225) rule is inapplicable to the facts of this case.
Although I agree with Justice O’Connor that the oral confession was properly denied suppression because defendant was not in custody when it was given, I cannot agree that the subsequent tape-recorded and written confessions are admissible on the ground that defendant’s consistent course of conduct is a functional equivalent to the denials found in People v Lucarano (supra). In my view, if the principle announced in People v Bartolomeo (supra) applies to the facts of this case, the tape-recorded and written confessions must be suppressed.
That brings me to that which I perceive to be the principal issue which this court must resolve, namely, whether the tape-recorded and written confessions should have been suppressed because at the time of the questioning, the detectives who cracked the case (1) knew that Bertolo had been arrested approximately six months previously on two different public lewdness complaints and (2) failed to ask Bertolo if those complaints resulted in formal criminal charges and, if so, whether those charges were still pending and, if so, whether he had counsel representing him on such prior charges.
Based upon the facts in this case, I am of the view that Detective Matedero was not obligated to ask defendant the foregoing questions, and that defendant’s right to counsel was not violated by the failure of Detective Matedero to ask defendant such questions. I agree with Justice O’Con-nor that the statements were properly admitted into evi*213dence, and that there should be an affirmance of the judgment of conviction. However, my reasons for arriving at that conclusion differ somewhat from those of my esteemed colleague. Hence, I believe it appropriate to explain the manner in which I have arrived at my conclusion.
Following the lengthy pretrial hearing in this matter, the hearing Judge rendered a detailed decision in which he found, inter alia, that although Detective Matedero had actual knowledge of the fact that Bertolo had been arrested in connection with exposure incidents on April 7 and May 14,1980, the detective was not aware of the status of those complaints at the time he questioned the defendant on October 29, 1980 as to the instant crime. It should also be noted that the detective specifically testified that he did not know whether informations had ever been filed in connection with such complaints.
There is no doubt that the hearing court’s findings were supported by evidence contained in the record and there is no sound reason to disturb those findings on appeal. Consequently, we have before us a situation where the investigating officer questioned a suspect knowing only that approximately six months earlier the suspect had been arrested on two separate occasions on public lewdness complaints.
Was that knowledge, standing alone, sufficient to have imposed upon Detective Matedero a constitutional duty to make inquiry as to whether formal criminal charges resulted from those prior arrests and, if so, whether those charges were still pending and, if so, whether defendant was represented by an attorney in connection with those prior charges? My answer to that question is “no”. I so conclude notwithstanding the fact that if Detective Matedero had asked those questions of defendant, and if defendant had been truthful in answering them (which, as we have learned, is not always the case with a defendant confronted with information concerning prior charges [see People v Lucarano, supra]), he would have learned that there were open public lewdness charges against defendant on which he was represented by counsel.
In People v Lucarano (supra, pp 145-146), Judge Wachtler, writing for a unanimous Court of Appeals, has summarized the pertinent law as follows:
*214“In recent years, this court’s efforts to delimit the proper bounds of police questioning of a suspect in custody has led to the development of several lines of cases dealing with an individual’s right to counsel. We began with the rule that once an attorney has entered a criminal proceeding for the purpose of representing a suspect in custody on the charges under investigation, further questioning is precluded in the attorney’s absence (People v Donovan, 13 NY2d 148; People v Arthur, 22 NY2d 325; People v Hobson, 39 NY2d 479). Nor can this right to the assistance of counsel be waived by the suspect unless his attorney is present. Thereafter, we expanded the circumstances under which the right is deemed to attach, holding that once the police have knowledge that defendant is represented by counsel on an unrelated pending charge, no uncounseled waiver of the attorney’s assistance will be effective (People v Rogers, 48 NY2d 167). But the mere fact that there are outstanding charges as to which defendant’s right to counsel has attached will not preclude questioning on a new charge, unless the police know or have reason to know that defendant is actually represented on the outstanding charges (People v Fuschino, 59 NY2d 91). The emphasis in this line of cases has been upon knowledge on the part of the police of the event triggering the right to counsel. Thus, where the police know defendant is represented by counsel in connection with the charges under investigation (e.g., People v Hobson, supra; People v Paulin, 25 NY2d 445; People v Ramos, 40 NY2d 610; People v Singer, 44 NY2d 241), or that defendant is represented by counsel on an unrelated pending charge (e.g., People v Rogers, supra; People v Miller, 54 NY2d 616) or where defendant has indicated that he desires the assistance of counsel (People v Cunningham, 49 NY2d 203), we have demanded that the police strictly respect the defendant’s right to have that attorney present during questioning. With few exceptions, the knowledge on the part of the police of the event triggering the right to counsel was actual knowledge, and thus the police were required to afford defendant a right they knew had come into existence.
“Not until our decision in People v Bartolomeo (53 NY2d 225, supra) did we impose an affirmative obligation on the *215police to ascertain whether a defendant had obtained representation on a pending charge. There, we held that where the police had actual knowledge of a recent arrest, an outstanding arson charge against defendant, they had an obligation to make inquiry as to whether defendant was represented by an attorney in connection with that charge. Failing such an inquiry, the police were chargeable with whatever information the inquiry would have disclosed”.
As can be seen from the recitation of facts above, this is not a case where the police were possessed of actual knowledge that (1) the defendant was represented by counsel in connection with the charges under investigation (e.g., People v Hobson, 39 NY2d 479), or (2) the defendant’s right to counsel had attached on any prior unrelated charges (e.g., People v Rogers, 48 NY2d 167), or (3) that the defendant had prior unrelated charges still pending against him (e.g., People v Bartolomeo, 53 NY2d 225, supra). If this case fell within any of the above delineated fact patterns, our inquiry would come to an end for the reason that the Court of Appeals has told us that in situations (1) and (2) above, all questioning must cease in the absence of counsel and in situation (3) the police would have “an obligation to make inquiry as to whether defendant was represented by an attorney” and “[flailing such an inquiry, the police [would be] chargeable with whatever information the inquiry would have disclosed” (People v Lucarano, supra, p 146).
Rather, the case before us involves a situation where the affirmative duty of inquiry, if it is held to attach, is premised solely upon an investigating officer’s knowledge of two public lewdness arrests made approximately six months before the present crime was committed.
In People v Lucarano (supra, p 146), the Court of Appeals characterized the rule in People v Bartolomeo (supra) as imposing an affirmative obligation on the police to ascertain whether a defendant had obtained representation on a prior charge, “where the police had actual knowledge of a recent arrest, an outstanding arson charge” (emphasis added). Thus, actual knowledge of a prior charge, in and of itself, is not enough to trigger the duty to inquire. There must be actual knowledge of a “recent” arrest.
*216Manifestly, the Court of Appeals was careful in its choice of words because it did not intend to impose upon the police an obligation to make inquiry simply because the defendant had a prior involvement with the criminal justice system. If the defendant’s prior involvement is “recent” there is good cause to believe that a charge may still be pending and that the suspect may be represented by counsel on the unrelated charge and, so, inquiry must be made. Otherwise, no inquiry is mandated. Moreover, in imposing an obligation of inquiry upon an investigating officer possessed with knowledge of a “recent” arrest, the Court of Appeals purposely did not set a rigid timetable by which to determine what constitutes a “recent” arrest. That is, no specific period of time is enunciated in the cases. As I read the court’s decisions, the determination of whether a suspect’s prior involvement with the law entitles him to protection under the Bartolomeo (supra) holding is to be made on a case-by-case basis. Indeed, in another context, the word “recent” has been described by our courts as “a relative term dependent on the surrounding circumstances * * * and not susceptible of precise definition” (People v Friedman, 149 App Div 873, 876) and as a word which “has a relative, not an absolute meaning” (People v Singer, 300 NY 120, 124). Doubtless, certain prior arrests may, as a matter of law, be labeled as “recent” and other such arrests may, as a matter of law, be classified otherwise. But, it seems to me that there will be prior arrests which will not be so easily categorized. In those instances, the issue of whether the prior arrest is recent may well have to be decided as one of fact, or of mixed fact and law. In my judgment, this case must be decided in that fashion.
Turning now to the pertinent Court of Appeals decisions we find that the court (1) has held in People v Bartolomeo (supra, p 229) that knowledge of the interrogating officer that “a suspect being questioned had been arrested by the same law enforcement agency nine days previously” for arson required the investigating officer to make inquiry as to said charge; (2) has held in People v Smith (54 NY2d 954, 955-956), that knowledge of the interrogating officer that “defendant had been arrested eight months earlier on a sodomy charge by the same police department” likewise *217obligated the officer to make inquiry concerning the earlier charge; and (3) has held in People v Fuschino (59 NY2d 91, 98), that no such inquiry was required where the interrogating officer who had personally arrested the defendant about 14 months prior to the questioning testified that he believed (a “reasonable and well-founded belief”) those charges to have been dismissed (which they were) and testified further that he was unaware of a 25-day-old arrest on unrelated charges made by a different police department.
An examination of the foregoing cases discloses that the Court of Appeals has not yet ruled on a case such as this one where the police did not have knowledge of whether formal charges had emanated from an earlier arrest and where the arrest was for a minor offense committed approximately six months before the present crime which is under investigation.
In a word, the case at bar falls somewhere in between the fact patterns set forth in the above Court of Appeals cases.
As noted earlier, Detective Matedero knew only that Bertolo had been arrested for public lewdness in April and May of 1980. Public lewdness is a class B misdemeanor (Penal Law, § 245.00), the most minor classification of misdemeanors, for which the People must be ready for trial within 60 days of the commencement of the action (CPL 30.30, subd 1, par [c]). So, even if we assume, arguendo, that (1) Detective Matedero knew that Bertolo’s earlier arrests had culminated in formal criminal proceedings (which, as pointed out, above, is clearly not the case herein), or (2) that it was not relevant whether or not he knew that formal charges followed the arrests, it was not unreasonable for the detective to have assumed that such minor charges (which, as Justice O’Connor points out, are usually disposed of as violations) would have been terminated sometime prior to October 28,1980. Inasmuch as the assumption was a reasonable one for the detective to have made, I find it difficult to see how he can be faulted for having failed to make inquiry concerning the arrests on the unrelated charges or how his conduct can be said to have resulted in depriving defendant of his right to counsel. In sum. I do not believe that under the facts and *218circumstances of this case, it can be said, either as a matter of law or fact, that Detective Matedero had knowledge of any “recent” arrests of defendant for purposes of the Bartolomeo rule. If that be so, he was under no duty to make an inquiry of the defendant concerning the public lewdness charges. Nor is there any basis in the record to lead us to conclude that Detective Matedero acted in bad faith in not questioning Bertolo concerning the prior public lewdness charges. There is not a scintilla of evidence in the record to support the conclusion that Detective Matedero acted with malice aforethought when he did not inquire about the public lewdness arrests or that his conduct discloses that he deliberately undertook to insulate himself from the knowledge that Bertolo was represented on public lewdness charges. In this connection it should not be overlooked that at the time Detective Matedero questioned the defendant, the Court of Appeals had not, as yet, decided People v Bartolomeo (supra), which announced for the first time an obligation to inquire.
In a footnote in People v Lucarano (supra, p 146, n 4), Judge Wachtler stated: “To the same effect, we held in People v Smith (54 NY2d 954) that knowledge that defendant had been arrested eight months previously gave rise to a duty to inquire whether defendant was represented (see, also, People v Fuschino, 59 NY2d 91).” Doubtless, one may argue that the above-quoted language promulgates the rule that once an investigating officer finds out about a prior arrest made within eight months of the date of present interrogation he must ask the suspect if that arrest led to formal charges and, if so, whether he is represented on the prior charge. But, other language used by Judge Wachtler in People v Lucarano (supra), as well as a reading of the majority memorandum in People v Smith (supra) leads me to conclude that Judge Wachtler never intended that language be read as meaning that the Court of Appeals has adopted such a fixed, or per se rule for all cases. The memorandum in People v Smith (supra, p 956), reveals that the court was impressed by the fact that at the hearing the officer “testified that he assumed that defendant had an attorney on that charge”. If he assumed that, he should have made an inquiry. Moreover, it would appear from the memorandum that the question of whether *219the investigating officer was aware of an ongoing prosecution as opposed to simply a prior arrest was not necessarily passed upon by the court in that case. Even more importantly, in People v Smith (supra) the prior arrest was for a serious felony, which one could reasonably assume to be still pending eight months after the charge was filed since the People have six months to mark such a case ready for trial and one has to allow for reasonable adjournments which could extend the time (CPL 30.30, subd 1, par [a]).
On the other hand, in People v Fuschino (supra) one of the investigating officers was the same police officer who had arrested the defendant some 14 months earlier. There, the court held that the officers’ “reasonable and well-founded belief that the 1978 charges against the defendant had been dismissed put them under no obligation to inquire” (People v Fuschino, supra, pp 98-99). Clearly, then, the knowledge of a prior arrest in and of itself cannot be said to automatically give rise to the obligation to make an inquiry as to any and all charges that a suspect might have pending against him. Assuming that knowledge of a prior arrest, without knowledge of formal charges following the arrest, triggers an obligation of inquiry (which is not altogether clear), the arrest must be “recent” and whether an arrest is “recent” will, of necessity, depend upon the facts of the case at hand.
Inasmuch as I am not satisfied that under the present state of the law the prior arrests in this case are to be classified, either as a matter of law or of fact, as “recent” arrests for purposes of the Bartolomeo rule, I am not prepared to vote for suppression of the confessions given by the defendant.
Justice O’Connor has also concluded that defendant’s admission to the complainant’s mother should not be suppressed. I fully agree with him and concur on that point for the reasons stated in his opinion.